Citation Nr: 0503382	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for headaches, to include 
migraine headaches, tension headaches, and sinus headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran (the appellant) had active service from May 1970 
to January 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board remanded 
the claim in a February 2001 decision.  When the claim 
returned, the Board denied the benefit sought in a January 
2003 decision.  The veteran appealed the Board's denial of 
the claim to the United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated the Board's decision, 
granting a Joint Motion for Remand submitted by the parties, 
in a November 2003 Order.  The claim returns to the Board 
following the Court's Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion indicated the duty to notify the veteran of 
the allocation of the burdens of obtaining evidence had not 
been satisfied, and that additional reasons and bases were 
required to support the conclusion that VA had provided 
adequate notice of the information and evidence necessary to 
substantiate the veteran's claim.  The Board cannot provide 
the notice discussed in the Joint Remand and required by the 
terms of the Court's Order.  See Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs (DAV), 
327 F.3d 1339 (Fed. Cir. 2003).  The claim must be REMANDED.

The Board notes that, during the pendency of this appeal, 
there has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, the law as recently interpreted 
under Cotant v. Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003, mandates that, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  This interpretation 
must be applied upon readjudication of the claim at issue on 
the merits.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The provisions of 
38 U.S.C.A. § 1153, which provide that a preexisting injury 
or disease will be presumed to have been aggravated in 
service in cases where there was an increase in disability 
during service, must be considered.  The current 
interpretation of the statute holds that the requirement of 
an increase in disability in 38 C.F.R. § 3.306(b) applies 
only to determinations concerning the presumption of 
aggravation under 38 U.S.C.A. § 1153, and does not apply to 
determinations concerning the presumption of sound condition 
under 38 U.S.C.A. § 1111. 

Action required under the Veterans Claims Assistance Act of 
2000 (VCAA) must be completed, as set forth in the paragraphs 
below, and any additional actions which may be required as a 
result of changes in interpretation of the VCAA which may be 
issued after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the case is REMANDED for the following actions:

1. (a)  Advise the veteran of the 
evidence that would substantiate his 
claim.  Advise him that evidence 
establishing that headaches were not 
present prior to service, or evidence 
proximate to service separation showing 
aggravation of pre-existing headaches, 
would be particularly persuasive.  The 
notice must indicate which evidence the 
veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2004.)  Quartuccio.

(b)  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type, he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate his 
claim, he should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim on appeal.

(c)  Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA or private 
clinical records he believes would be 
relevant to the claim.  Post service VA 
clinical records, and any private records 
identified, should be obtained.  

3.  As appropriate, the AMC should 
consider the presumption of soundness 
and, if applicable, whether it is 
rebutted.  See VAOPGCPREC 2-2003.  

4.  If, after review of additional 
evidence submitted or identified 
following the notices described above, 
additional development is required, such 
development should be conducted.

5.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

